


Exhibit 10.35


Active 17100575.31
Active 17100575.3
SECOND AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Oceaneering International, Inc., a Delaware corporation (the “Company”), having
established the Oceaneering Retirement Investment Plan, as amended and restated
effective January 1, 2013, and as thereafter amended (the “Plan”), and having
reserved the right under Section 7.1 thereof to amend the Plan, does hereby
amend Section 6.11 of the Plan in its entirety, effective as of January 1, 2015,
to read as follows:
“6.11    Pre-Retirement Distribution of Contributions
A Participant who is age 59½ or older and who has not severed employment with
the Employer may elect, in the form and manner prescribed by the Administrator,
to have the Administrator direct the Trustee to distribute all or a portion of
the Participant’s Accounts that are vested. In the event that the Administrator
makes such an in-service distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a lump sum payment
and charged and withdrawn pro-rata from the Participant’s Accounts.
Notwithstanding any provision in this Section to the contrary, to the extent any
amounts attributable to a Participant’s Accounts collateralizes a loan under
Section 7.4, such collateralized amounts shall not be eligible for in-service
withdrawal under this Section.”
IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 3rd day of December 2014, 2014,
but effective as of January 1, 2015.
OCEANEERING INTERNATIONAL, INC.


By:    /S/ DAVID K. LAWRENCE
Name:    David K. Lawrence
Title:    Senior Vice President, General Counsel and Secretary




